     Case 2:15-cr-00176 Document 42 Filed 02/17/21 Page 1 of 4 PageID #: 134



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                         Criminal No. 2:15-00176

GREGORY EUGENE WOODS

                       MEMORANDUM OPINION AND ORDER

       In Charleston, on October 13, 2020, and February 8, 2021,

came the defendant, Gregory Eugene Woods, in person and by

counsel, Brady A. Campbell; came the United States by Joshua C.

Hanks, Assistant United States Attorney; and came United States

Probation Officer Mark Ruscello, for hearings on the petition to

revoke the defendant’s term of supervised release. 1

       The court informed the defendant of the alleged violations

contained in the petition to revoke the term of supervised

release, filed on August 31, 2020.          The court advised the

defendant that, pursuant to Rule 32.1(b) of the Federal Rules of

Criminal Procedure, he had the right to a hearing and assistance

of counsel before his term of supervised release could be

revoked.     Whereupon the defendant, by counsel, admitted the



1 After the court found that the charges in the petition were
established by a preponderance of the evidence, counsel for the
defendant asked the court to continue the revocation hearing and
to consolidate the disposition of defendant’s supervised release
revocation with disposition in case no. 2:20-cr-00153. The
government did not object to defendant’s motion. Accordingly,
the court ordered the hearing continued. On February 8, 2021,
the court took up the matter of sentencing in this revocation.
   Case 2:15-cr-00176 Document 42 Filed 02/17/21 Page 2 of 4 PageID #: 135



conduct alleged in the petition.         The court found those charges

were established by a preponderance of the evidence.

     Having heard arguments of counsel, the court found that the

Guideline imprisonment range for the revocation of supervised

release upon such grounds was 33 to 41 months.           The court

further found that the Guideline ranges issued by the Sentencing

Commission with respect to revocation of probation and

supervised release are policy statements only and are not

binding on the court.      Thus, the court stated that the relevant

statutory provision is 18 U.S.C. § 3583(e)(3), which provides a

maximum term of imprisonment of 24 months.          Neither party

objected to the Guideline range and statutory penalty as

determined by the court.

     After giving counsel for both parties and defendant an

opportunity to speak regarding the matter of disposition, the

court ORDERED, pursuant to the Sentencing Reform Act of 1984,

that the defendant’s term of supervised release be revoked, and

he is to be incarcerated for a term of 24 months, to run

consecutive to the 160-month sentence imposed in case no. 2:20-

00153, with no new term of supervised release.

     In considering the proper term of imprisonment to be

imposed, the court considered the factors set forth in 18 U.S.C.

§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5),

                                     2
   Case 2:15-cr-00176 Document 42 Filed 02/17/21 Page 3 of 4 PageID #: 136



(a)(6), and (a)(7), as well as the Chapter 7 policy statements

and concluded that the sentence imposed is an appropriate

sanction for the defendant’s breach of trust, taking into

account the nature and circumstances of the violations and the

history and characteristics of the defendant.          The court further

concluded that the 24-month sentences imposed will provide

adequate deterrence to criminal conduct and protect the public

from further crimes of the defendant.

     The defendant was informed of his right to appeal the

court’s findings and the revocation of his supervised release.

The defendant was further informed that in order to initiate

such an appeal, a Notice of Appeal must be filed in this court

within 14 days.    The defendant was advised that if he wishes to

appeal and cannot afford to hire counsel to represent him on

appeal, the court will appoint counsel for him.           The defendant

was further advised that if he so requests, the Clerk of court

will prepare and file a notice of appeal on his behalf.

     The defendant was remanded to the custody of the United

States Marshals Service.

     The Clerk is directed to forward a copy of this Memorandum

Opinion and Order to counsel of record, the United States

Marshal for the Southern District of West Virginia, and the

Probation Department of this court.

                                     3
Case 2:15-cr-00176 Document 42 Filed 02/17/21 Page 4 of 4 PageID #: 137



  IT IS SO ORDERED this 17th day of February, 2021.

                                      ENTER:


                                      David A. Faber
                                      Senior United States District Judge




                                  4
